Robinson, J.,
delivered the opinion of the Court.
This was an action of replevin instituted by the appellant against the appellee, who avowed the taking of the goods for rent in arrear for certain premises demised by him to one Matilda Leitch.
From the evidence, it appears that the tenant, Matilda Leitch, kept a boarding house on the premises, and by a bill of sale duly executed and recorded, conveyed the goods taken under the distress warrant, to the appellant, her son, who, together with his family, boarded with her. The goods however seized under the distress, consisted of furniture in general use by the whole household, and not the furniture used by the appellant or his family as boarders, for his or their exclusive use, and the question is', whether the goods thus taken were liable to be distrained, or were exempt under the provisions of the Act of 1868, chapter 173.
The Act in question provides that “the following property shall be exempt from distress, to wit: Every spinning-wheel, loom or sewing-machine, which may be loaned or hired to the tenant, and every horse, carriage and harness * * * * in any livery stable * * * * and all property of any boarder or sojourner at any hotel, tavern, public and private boarding house,” &c.
The appellant insists that the exemption under the Act is not confined to the goods belonging to and in the personal use of the boarder or his family, but extends to all the goods owned by him, although the same may include the entire ■household furniture used by the tenant and other boarders. *265To this construction we cannot assent. We can very well understand why the Legislature should exempt the furniture belonging to and used by the boarder, but there is no more reason why other furniture, used by the tenant for the purposes of the hotel or boarding house, should be exempt from distress because it may happen to belong to a boarder, than if it belonged to any other person — So reason was suggested in the argument why a boarder should be more highly favored in this respect than the next-door neighbor, who may be the owner of the goods. The construction contended for would put in the power of any one boarder, by owning all the furniture in a hotel or boarding house, to defeat altogether the landlord’s right of distraint. Such was not the purpose of the statute.
(Decided 3d March, 1871.)
We think the Court was right in instructing the jury that the Act of 1868 exempted such goods only as belonged and were in tiie personal use of the boarder, and the judgment will be affirmed.

Judgment affirmed.